UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-2036



JOSEPH R. THAMES,

                                              Plaintiff - Appellant,

          versus


DEBORAH Y. MILLER,

                                               Defendant - Appellee.



                               No. 04-1097



JOSEPH R. THAMES,

                                              Plaintiff - Appellant,

          versus


DEBORAH Y. MILLER,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
District Judge. (CA-03-419-5-H)


Submitted:   August 30, 2004            Decided:   September 16, 2004
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph R. Thames, Appellant Pro Se.   Deborah Y. Miller, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Joseph R. Thames seeks to appeal the district court’s

orders remanding this action to state court for lack of federal

jurisdiction and denying his subsequent motion to reconsider the

remand order. The district court’s remand order is not reviewable.

See 28 U.S.C. § 1447(d) (2000).         Therefore the appeal in No. 03-

2036 must be dismissed for lack of jurisdiction.

           In No. 04-1097, Thames seeks to appeal the district

court’s denial of his motion for reconsideration.               Parties are

accorded thirty days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).    This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corr., 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

           The district court’s order was entered on the docket on

December 3, 2003.    The notice of appeal was filed on January 9,

2004.   Because Thames failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss    his   appeal   from    the      denial   of   his    motion      for

reconsideration.

           Accordingly,   we     dismiss    both    appeals    for   lack   of

jurisdiction. We dispense with oral argument because the facts and


                                   - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                        DISMISSED




                              - 4 -